Citation Nr: 0622202	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-38 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a headache 
disorder, claimed as secondary to tinnitus.

4.  Entitlement to service connection for a disorder 
manifested by vertigo.

5.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1959 to November 1963.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Houston Department of Veterans Affairs 
(VA) Regional Office (RO).  The September 2003 rating 
decision also denied service connection for asbestosis, and 
the veteran initiated an appeal of that determination.  In 
January 2006, while the appeal was pending, the RO granted 
service connection for asbestosis, rated 30 percent, 
effective the date of claim.  Hence, that matter is not 
before the Board.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service, 
and it is not shown that the veteran now has a hearing loss 
disability in either ear.

2.  Tinnitus was not manifested during the veteran's active 
service, and the preponderance of the evidence is against a 
finding that such disability is related to his service.

3.  A headache disorder was not manifested in service, and it 
is not shown that any such disorder is related to the 
veteran's service or to a service-connected disability.

4.  A disability manifested by vertigo was not manifested in 
service, and it is not shown that any such disorder might be 
related to the veteran's service.

5.  Sinusitis was not manifested; it is not shown that the 
veteran has such disability, or that it might be related to 
his active service.
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for a headache disorder, including as 
secondary to tinnitus, is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Service connection for a disability manifested by vertigo 
is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                          Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
agency of original jurisdiction decision on a claim.  
Pelelgrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a May 2003 letter (prior to the rating decision on 
appeal) advised the veteran of what was necessary to 
substantiate his claims, of what evidence VA would obtain and 
of his responsibilities in developing the record, and to 
submit any evidence in his possession pertinent to his 
claims.  During the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim (specifically to 
include notice regarding degree of disability and effective 
date of any compensation award.   Notice regarding these 
latter two elements was provided by March 2006 
correspondence.  Significantly, such notice does not become 
critical unless a claim of service connection is granted.  

Regarding VA's duty to assist, the veteran's service medical 
records have been associated with his claims file, and VA 
treatment records have been secured.  He has not identified 
any pertinent evidence that remains outstanding.  In a July 
2005 statement the veteran indicated that all available 
evidence has been submitted.  VA has arranged for ear 
diseases/audiological and neurological examinations.  The 
Board has considered whether examinations for sinusitis and 
vertigo disability may be necessary.  As there is no evidence 
that such disorders were manifested in service, or that there 
was event, injury, disease in service to which such disorders 
may be related, the Board finds that a VA examination for 
these disabilities is not necessary.  See 38 C.F.R. § 3.159.  
VA's duty to assist is met.  

Criteria, Factual Background, Analysis
 
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be a medical diagnosis of such disability, 
evidence of disease or injury in service, and competent 
evidence that the current disability is related to the 
disease or injury in service.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records reveal that on service 
enlistment examination in June 1959 the veteran gave a 
history of having had mild sinusitis.  On clinical evaluation 
his sinuses were normal.  The service medical records contain 
no mention of complaints, findings, treatment, or diagnosis 
of hearing loss, tinnitus, headaches, vertigo, or sinusitis.  
On release from active duty examination in October 1963, the 
veteran's hearing (by whispered and spoken voice testing) was 
15/15, bilaterally.  On clinical evaluation, the veteran's 
head and sinuses were normal.  Neurologic evaluation was 
normal.  Evaluation of the ears revealed "multiple small 
papules on pharynx, NCD" [not considered disabling].  

In an October 2003 letter a private audiologist indicated 
that when she saw the veteran in August 2003 he provided a 
history of included constant bilateral tinnitus and 
occasional dizziness with nausea.  He told her that during 
service he was exposed to excessive noise and had no hearing 
protection, and that after service he was exposed to 
excessive workplace noise "for which he wore hearing 
protection in later years." Audiometry was interpreted as 
showing a mild to moderate sloping sensorineural hearing loss 
bilaterally.  Speech discrimination testing (in noise at 50 
decibels) revealed  96 percent discrimination in the right 
ear, and 92 percent discrimination in the left ear.  The 
examiner opined that the high frequency component of the 
veteran's hearing loss was consistent with individuals who 
had been exposed to excessive noise with no hearing 
protection, and/or those with presbycusis, and/or those who 
have had more noise exposure in the left ear.  

On February 2004 VA examination the examiner reviewed the 
veteran's claims file.  The veteran gave a history of having 
had hearing loss and ringing in both ears for the past 10 
years.  He indicated that he had boiler room experience in 
the Navy, and that his military noise exposure included 
firearms, machine guns, firing range, naval guns, heavy 
artillery, ship engine; his occupational/recreational noise 
exposure consisted of construction work, pipefitting, 
chainsaw, power lawn motor, weed eater, leaf/grass blower.  
He indicated he did not wear hearing protection in the 
military or after service.  The examiner commented that 
tinnitus is a subjective complaint with no objective means of 
documenting its presence or absence.  The examiner opined 
that the veteran's tinnitus was not related to service since 
its onset was over 30 years after discharge.  Regarding 
dizziness, the examiner noted that the veteran had occasional 
light headedness.  

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
25
LEFT
10
10
10
20
25

Speech recognition scores were 98 percent for each ear.  

During the February 2004 VA examination, the veteran also 
complained of headaches for at least the past 20 years.  The 
diagnosis was mixed tension and vascular headaches, moderate 
to severe.  The examiner opined that the veteran's headaches 
were unrelated to his hearing loss/tinnitus.  

The threshold question in any claim seeking service 
connection is whether the veteran actually has disability for 
which service connection is sought.  Hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. § 3.385.  
While a private audiologist found that, based on 
testing/examination in August 2003, the veteran does have 
hearing loss, that testing/examination was not conducted 
under the 38 C.F.R. § 4.85 guidelines (specifically 
controlled circumstances), and hence was not adequate to 
establish hearing loss disability under VA guidelines.  The 
February 2004 audiometry, which was conducted in accordance 
with the regulatory guidelines did not show a hearing loss 
disability in either ear under the defined criteria outlined 
above.  The Court has indicated that in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service 
connection for bilateral hearing loss is not warranted.

Both the private audiologist and the VA examiner noted the 
veteran's subjective complaints of tinnitus.  Neither 
examiner related any such tinnitus to service, and the VA 
examiner specifically opined that it was unrelated to service 
(as it had its onset 30 years after discharge).  There is no 
competent evidence that relates the veteran's tinnitus to 
service (because he is a layperson, the veteran's own opinion 
in this matter is not competent evidence), and a threshold 
requirement for establishing service connection is not met.  
Accordingly, service connection for tinnitus is not 
warranted.

He has a diagnosis of mixed tension and vascular headaches.  
Such disability was not manifested in service, and the 
veteran seeks service connection for the disability on the 
basis that it is secondary to his tinnitus.  Secondary 
service connection generally requires competent evidence of a 
current disability which is proximately due to, the result 
of, or was aggravated by a service-connected disability.  See 
38 C.F.R. § 3.310.  As the veteran's tinnitus is not service 
connected, the claim seeking service connection for a 
headache disorder as secondary to tinnitus lacks legal merit, 
and must be denied.  See Sabonis v. Brown, 6 Vet. App, 426, 
430 (1994).  

While the October 2003 letter from a private audiologist and 
the February 2004 VA examination report note that the veteran 
has occasional light headedness and dizziness with nausea, 
the record contains no diagnosis of a chronic disability 
manifested by vertigo.  Furthermore, there is no evidence of 
vertigo-related disease or injury in service, and no 
competent evidence that any such disease might be related to 
service.  None of the threshold requirements for establishing 
service connection for a disability manifested by vertigo are 
met.  Consequently, service connection for such disability is 
not warranted.  

Finally, while the veteran reported a history of mild 
sinusitis on service entrance examination, his service 
medical records contain no mention of complaints, treatment, 
or diagnosis of sinusitis (on separation examination, sinuses 
were normal).  Furthermore, the records shows no current 
medical diagnosis of sinusitis, and no competent evidence 
suggesting any sinusitis might be related to service.  In 
short, none of the threshold requirements necessary to 
establish service connection is met, and service connection 
for sinusitis is not warranted.  

The preponderance of the evidence is against each of the 
veteran's claims;  accordingly, they must all be denied.  


ORDER

Service connection for bilateral hearing loss, tinnitus, a 
headache disorder claimed as secondary to tinnitus, a 
disability manifested by vertigo, and sinusitis is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


